internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05 - plr-161654-01 date date p sub sub sub sub sub target distributing controlled business a business b business c a b plr-161654-01 c d e f country x country y date y dear this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information submitted in this request and in subsequent correspondence is summarized below p is a publicly traded domestic_corporation and is the common parent of an affiliated_group_of_corporations sub and sub are wholly owned domestic subsidiaries of p sub is a wholly owned domestic subsidiary of sub sub is a wholly owned foreign_subsidiary of sub sub is a wholly owned country y subsidiary of sub target is a country x corporation that is a percent owned by sub and b percent owned by sub target is engaged in business c distributing is a country x corporation that is c percent owned by p and d percent owned by sub distributing is engaged in business a controlled is a country x corporation that is e percent owned by distributing and f percent owned by p controlled is engaged in business b financial information has been submitted which indicates that each of business a and business b has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the last years according to taxpayer’s submission along with supporting documentation the separation of distributing and controlled would positively affect the operations of controlled controlled has experienced significant systemic problems by operating as a subsidiary of distributing eliminating the parent subsidiary relationship would allow controlled to focus on business b without inefficiencies brought on by the oversight plr-161654-01 required by country x law by distributing accordingly the following transaction is proposed i sub will merge with and into sub with sub surviving as a result sub will become the owner of b percent of target in the merger sub stock will be issued to sub such stock will be distributed to sub which will distribute it to p p will contribute it to sub ii distributing’s interest in controlled will be transferred to a newly formed country x corporation will have no assets or liabilities other then the controlled stock and it will be owned by the same entities and in the same proportions as distributing is owned iii controlled will merge with and into with controlled surviving the merger immediately after the merger controlled will be owned c percent by p and d percent by sub iv for what are represented to be valid business reasons target will merge with and into controlled with controlled surviving all of the assets of target will be transferred to and all of target’s liabilities will be assumed by controlled sub 2's and sub 5's shares in target will be converted into controlled shares on a fair_market_value basis sub will distribute the controlled shares it receives in the merger to sub which will distribute such shares to p as of date y target and controlled entered into a business_lease agreement pursuant to the lease controlled makes quarterly fair_market_value lease payments to target for the right to operate target’s business and to utilize target’s assets and employees for this purpose the lease arrangement will terminate when target merges into controlled in connection with the proposed transaction set forth in steps ii and iii set forth above it has been represented that a b c there is no plan or intention to liquidate either distributing or controlled to merge either into any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the years of financial information submitted on behalf of business a is representative of its present operations and with regard to such business plr-161654-01 d e f g h i j k l m there have been no substantial operational changes since the date of the last financial statements submitted the years of financial information submitted on behalf of business b is representative of its present operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees immediately after the distribution the gross assets of business a conducted by distributing will have a fair_market_value equal to at least percent of the total fair_market_value of the gross assets of distributing immediately after the distribution the gross assets of business b conducted by controlled will have a fair_market_value equal to at least percent of the total fair_market_value of the gross assets of controlled there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the distribution there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length none of distributing controlled or target is an investment_company as defined in sec_368and iv of the internal_revenue_code the distribution is not part of a plan or series of related transactions within the meaning of sec_355 e pursuant to which one of more persons will acquire other than as a result of the distribution directly or indirectly stock possessing percent or greater interest as defined in sec_355 in either distributing or controlled plr-161654-01 n o immediately after the distribution no person will hold directly or indirectly disqualified_stock within the meaning of sec_355 in distributing or controlled that constitutes a percent or greater interest in distributing or controlled the distribution of the stock of controlled is carried out for the following corporate business_purpose to eliminate inefficiencies caused by the parent-subsidiary relationship between distributing and controlled the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose in connection with the proposed transaction set forth in step iv above it has been represented that a b c d e f g aside from the proposed distribution of controlled stock by sub to sub and the proposed distribution of controlled stock by sub to p there is no plan or intention for sub sub p or sub to sell or otherwise dispose_of any of the shares of controlled the fair_market_value of the controlled stock and other consideration received by each target shareholder will be approximately equal to the fair_market_value of the target stock surrendered in the exchange controlled will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by target immediately prior to the transaction for purposes of this representation amount_paid by target to shareholders who receive cash or other_property amounts used by target to pay its reorganization expenses and all redemptions and distributions except for regular normal dividends made by target immediately preceding the transfer will be included as assets of target held immediately prior to the transaction after the transaction the shareholders of target will be in control of controlled within the meaning of sec_368 controlled has no plan or intention to reacquire any of its stock issued in the transaction controlled has no plan or intention to sell or otherwise dispose_of any of the assets of target acquired in the transaction except for dispositions made in the ordinary course of business the liabilities of target assumed as determined under sec_357 by controlled were incurred by target in the ordinary course of its business and are associated with the assets transferred plr-161654-01 h i j k l m n following the transaction controlled will continue the historic_business of target or use a significant portion of target’s historic_business_assets in a business at the time of the transaction controlled will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in controlled that if exercised or converted would effect the target shareholders’ acquisition or retention of control of controlled as defined in sec_368 controlled target and the shareholders of target will pay their respective expenses if any incurred in connection with the transaction there is no intercorporate indebtedness existing between controlled and target that was issued acquired or will be settled at a discount neither controlled nor target is an investment_company as defined in sec_368 and iv each of the total adjusted_basis and the fair_market_value of the assets of target transferred to controlled will equal or exceed the sum of the liabilities to be assumed as determined under sec_357 by controlled target is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 additional representations have been made by the taxpayer with respect to steps ii and iii of the proposed transaction as follows a b both distributing and controlled are foreign_corporations and are controlled_foreign_corporations cfcs as defined in sec_957 immediately before the proposed transaction both distributing and controlled will be cfcs immediately after the proposed transaction neither distributing nor controlled has been a united_states real_property_holding_company a usrphc as defined in sec_897 at any time during the 5-year period ending on the date of the proposed transaction and neither distributing nor controlled will be a usrphc immediately after the proposed transaction c neither distributing nor controlled will be a passive_foreign_investment_company before or after the proposed transaction d following the proposed transaction p and sub will compute their pre- plr-161654-01 distribution and post-distribution amount with respect to distributing and controlled as defined under sec_1_367_b_-5 and of the income_tax regulations to the extent their pre-distribution amount exceeds their post-distribution amount with respect to either distributing or controlled p and sub will make basis adjustments or recognize income as required under the applicable treasury regulations based solely on the information submitted and the representations set forth above it is held as follows for federal_income_tax purposes the proposed transaction set forth in steps ii and iii above will be viewed as a distribution by distributing of its e percent stock ownership in controlled to its shareholders sub and p distributing will recognize no gain_or_loss on the distribution of controlled stock to distributing shareholders sec_361 the shareholders of distributing will recognize no gain_or_loss and no amount will be included in their income upon the receipt of controlled stock sec_355 the aggregate basis of the controlled stock and distributing stock in the hands of the shareholders of distributing immediately after the distribution will in each instance be the same as the aggregate basis of the distributing stock held immediately prior to the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 of the income_tax regulations sec_358 the holding_period of the controlled stock to be received by the shareholders of distributing will include the holding_period of the distributing stock with respect to which the distribution will be made provided that such stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 the transfer by target of substantially_all of its assets to controlled in exchange for controlled stock and the assumption by controlled of the liabilities if any of target followed by the distribution by target of the controlled stock to sub and sub in complete_liquidation of target will constitute a reorganization within the meaning of a d controlled and target will each be a_party_to_a_reorganization within the meaning of sec_368 for purposes of this ruling substantially_all means plr-161654-01 at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by target immediately prior to the transaction no gain_or_loss will be recognized by target upon the transfer of substantially_all of its assets to controlled in exchange for controlled stock and the assumption by newco of the target liabilities if any sec_361 and sec_357 no gain of loss will be recognized by target upon the distribution of controlled stock to sub and sub in exchange for target stock sec_361 no gain of loss will be recognized by controlled upon the receipt of the assets of target in exchange for controlled stock sec_1032 the basis of the assets of target in the hands of controlled will be the same as the basis of those assets in the hands of target immediately prior to the transfer sec_362 the holding_period of the assets of target acquired by controlled will include the period during which those assets were held by target sec_1223 no gain_or_loss will be recognized by sub and sub upon the receipt of the controlled stock in exchange for target stock sec_354 the basis of the shares of controlled stock received by sub and sub will be the same as the basis of the target stock surrendered in exchange therefor sec_358 no opinion is expressed or implied concerning the tax consequences of any aspect of the transaction or item not discussed or referenced in the letter specifically no opinion is expressed regarding whether any or all of the above referenced foreign_corporations are passive foreign investment companies within the meaning of sec_1297 if it is determined that any of the foreign_corporations are passive foreign investment corporations no opinion is expressed with respect to the application of sec_1291 through sec_1298 to the proposed transaction in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code in addition no opinion is expressed or implied regarding the application of sec_367 to the merger of sub into sub see sec_1_367_b_-4 and the application of sec_367 and sec_1248 to the subsequent distribution of the sub stock by sub to sub and then by sub to p the possible income inclusion and basis_reduction that may plr-161654-01 occur because of the application of sec_1_367_b_-5 to steps ii and iii of the proposed transaction and the application of sec_367 to the merger of target into controlled see sec_1_367_b_-4 and the application of sec_367 and sec_1248 to the subsequent distribution of the controlled stock by sub to sub and then by sub to p this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year consummated a copy of this letter has been sent to the taxpayer’s authorized representative sincerely debra carlisle chief branch office of associate chief_counsel corporate cc
